United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                               April 23, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-21031
                         Conference Calendar




UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LAMARCUS BAILEY,

                                          Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-145-1
                         - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Lamarcus Bailey appeals his guilty-plea conviction of

possession of a firearm by a convicted felon, a violation of 18

U.S.C. § 922(g).

     Bailey argues that the factual basis offered in support of

his guilty plea was insufficient to support the interstate-

commerce element of his offense, because it showed nothing more

than his gun traveled across state lines at some point in the

past.    He concedes that this argument is foreclosed by circuit

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21031
                                -2-

precedent.   See United States v. Daugherty, 264 F.3d 513,

518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).

He raises the issue to preserve it for Supreme Court review.   The

judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.